Mr. Justice Goodwin delivered the opinion of the court. This is an appeal from an order amending the judgment reviewed in the opinion in Sells v. Grand Trunk Western Ry. Co., Gen. No. 22,033, ante, p. 45. The amending order was entered after this appeal had been perfected. .We held in the former case that the judgment was not in law or in fact a judgment against any person or corporation except the Grand Trunk West-em Railway Company, and thát the use of the plural instead of the singular was, in view of the fact .that there was no other defendant appearing in court, served with process, or mentioned in the declaration, a mere misprision of the clerk, which could have been corrected by the trial court at any time while it retained jurisdiction of the cause. It is contended, however, that the appeal deprived the court of the power to make any correction in the order of judgment appealed from. Without passing upon this point, it is enough to say that if the order of the court correcting the misprision of the clerk was made without authority, the action of the court in no wise changed the rights and liabilities of defendant, and was, at most, a harmless error of which it was not entitled to complain, and for which the judgment or order will not be reversed. For this reason, the order of the Circuit Court is affirmed. Affirmed.